I dissent from the views expressed in the majority opinion. In my opinion, this case is governed by the holding of this Court in Staats v. Georgia Home Ins. Co., 57 W. Va. 571,50 S.E. 815, 4 Ann. Cas. 541, referred to in the majority opinion, which, as I understand it, distinguishes the Staats case and the case at bar by construing the insurance policy herein to give the Universal Credit Company an interest beyond that of a beneficiary under a loss payable clause "at least technically."
The only question presented herein is whether Arthur Vinson can maintain this action as sole plaintiff. The contract of insurance is a part of the declaration and it is necessary to consider the policy in its entirety in order to determine the point raised by the demurrer.
It is true that beneath the oval space provided for the "Name of the Purchaser Assured" the words "and Universal Credit Company" appear. However, the interest of the Credit Company is plainly set out in section D (13) wherein it is stated: "The automobile described is fully paid for by the Purchaser Assured and is not mortgaged or otherwise encumbered, except as follows: Lien of the Universal Credit Company. $637.56". This last quoted portion of the policy is of especial significance in that the interests of Vinson as owner and of the Universal Credit Company as lienor are made to appear in the policy itself; otherwise the technical construction of the policy, as adopted by the majority of the Court, would be appropriate. That Vinson is shown as "Purchaser Assured" does not alter the fact that he is treated as the owner of the insured property and the Credit Company as the holder of a lien thereon. With the interests so appearing from a careful examination of the policy, it seems to me that the demurrer to the declaration shold have been overruled, under the authority of theStaats case.
Moreover, the effect of the majority holding, in my opinion, permits the insurance company to take advantage of a technical construction of one portion of its policy to defeat plaintiff's action, ignoring another part of the *Page 528 
contract (section D (13)), which appears to me to be controlling. If the entire policy is considered, as it should be, the actual and separate interests of Vinson and the Credit Company plainly appear. It is a well known rule of construction that in case of doubt or uncertainty, and the language of the policy is susceptible of two constructions, it is to be construed strictly against the insurer and liberally in favor of the insured. Shinn v. Insurance Co., 104 W. Va. 353,140 S.E. 61. The majority opinion, to my mind, violates well settled rules of construction, and hence I would reverse the ruling and judgment of the trial court.
Judge Fox concurs in this dissent.